DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 8 and 18 contain the features “first region, “first thickness”, “second region”, and “second thickness” which are not clear since these features are not supported by the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hughes et al (US2918817).
Hughes discloses an angle of attack sensor (column 1, lines 48-50) comprising a vane (40, column 3, lines 53-71, Figure 1), a faceplate (34, column 3, lines 53-71, Figure 1), an annular region defined in the faceplate (column 3, lines 53-71), a thin film heater assembly (47) attached to the surface of the annual region.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 9-14, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al in view of EP-3321692.
Hughes et al discloses all of the recited subject matter except a thin film heater is conformally attached by an adhesive, a first film adhesive layer, a first electrical insulator layer, a thin film heater layer, a second film adhesive, a second electrical insulator layer, a temperature feedback sensor and a controller coupled to thin film heater assembly wherein controller to receive temperature data from temperature feedback sensor and operate the thin film heater assembly based in part on the temperature data.  EP-3321692 discloses a thin film heater is conformally attached by an adhesive (fastener), a first film adhesive layer (108), a first electrical insulator layer (para. 0013), a thin film heater layer (106, para. 0008, Figure 1), a second film adhesive (118), a second electrical insulator layer (para. 0013), a temperature feedback sensor and a controller coupled to thin film heater assembly wherein controller to receive temperature data from temperature feedback sensor and operate the thin film heater assembly based in part on the temperature data (para. 0029-0032, Figure 7).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the thin film heater is conformally attached by an adhesive, a first film adhesive layer, a first electrical insulator layer, a thin film heater layer, a second film adhesive, a second electrical insulator layer, a temperature feedback sensor and a controller coupled to thin film heater assembly wherein controller to receive temperature data from temperature feedback sensor and operate the thin film heater assembly based in part on the temperature data of EP-3321692 in the angle of attack sensor of Hughes et al because, thin film heater is conformally attached by an adhesive, a first film adhesive layer, a first electrical insulator layer, a thin film heater layer, a second film adhesive, a second electrical insulator layer, a temperature feedback sensor and a controller coupled to thin film heater assembly wherein controller to receive temperature data from temperature feedback sensor and operate the thin film heater assembly based in part on the temperature data because allows for a more uniform heating.  While neither Hughes et al nor EP-3321692 discloses the thin film heater assembly is attached to the surface by a curing process, EP-3321692 does disclose attaching film via adhesive.  It would have been obvious to one of ordinary skill in the art to have included, before the effective filing date of the invention, attaching the film via a curing process as an alternative way of securing film to faceplate.
Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al in view of EP-3321692 as applied to claims 1, 4, 14 above, and further in view of EP-2950106.
Hughes et al in view of EP-3321692 discloses all of the recited subject matter except a thermal insulator layer.  EP-2950106 discloses a thermal insulator layer (para. 0022-0026; Figure 2).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the thermal insulator of EP-2950106 in the angle of attack sensor of Hughes et al in view of EP-3321692 because, a thermal insulator allows for a more uniform heating.
Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al in view of EP-331692 as applied to claims 1, 4, 16 above, and further in view of EP-3478025.
Hughes et al in view of EP-3321692 discloses all of the recited subject matter except a positive temperature coefficient heater (PTC).  EP-3478025 discloses a PTC heater (para. 0006, 0010, Figures 1 and 3).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the PTC heater of EP-3470285 in the angle of attack sensor of Hughes et al in view of EP-3321692 because, a PTC heater is an alternative type of heating which allows for a more uniform heating and preventing ice accumulation.
Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al in view of EP-331692 as applied to claims 1, 4 and 14 above, and further in view of EP-3297395.
Hughes et al in view of EP-3321692 discloses all of the recited subject matter except a carbon nanotube (CNT) heater.  EP-3297395 discloses a CNT heater (para. 0012; Figure 1A).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the CNT heater of EP-3297395 in the angle of attack sensor of Hughes et al in view of EP-3321692 because, a CNT heater has is very efficient at melting ice and has a low weight and cost and very durable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and shows the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





stf								/SHAWNTINA T FUQUA/December 3, 2022						Primary Examiner, Art Unit 3761